Judgment unanimously affirmed. Memorandum: The jury’s verdict is supported by the weight of the credible evidence (see, People v Bleakley, 69 NY2d 490, 495). The victim’s identification of defendant and her account of defendant’s conduct were substantiated by three eyewitnesses.
Defendant’s contention that he was denied effective assistance of counsel, based upon facts that are outside the record, is not subject to review on direct appeal (see, People v Robinson, 122 AD2d 173, 175, lv denied 68 NY2d 1003; People v Banks, 117 AD2d 611, lv denied 67 NY2d 939). Insofar as we are able to review defendant’s ineffective assistance claim, we find that defense counsel’s performance amply met the standard of meaningful representation. (Appeal from Judgment of Onondaga County Court, Burke, J. — Rape, 1st Degree.) Present — Denman, P. J., Green, Balio, Boehm and Fallon, JJ.